Citation Nr: 0706959	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), major 
depressive disorder, and bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
June 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO).  Specifically, the RO in Sioux 
Falls, South Dakota, denied service connection for PTSD in 
March 2003.  The claims file was subsequently transferred to 
the RO in Denver, Colorado, and that RO denied service 
connection for a major depressive disorder in December 2005.  
In January 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing 
at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD and a major depressive disorder.  
She contends that her current psychiatric disorder, whatever 
the diagnosis may be, is a result of her being sexually 
assaulted in service in March or April 1979 by her ranking 
officer.  The veteran fully acknowledges that she has a 
history of childhood sexual abuse by her father, but asserts 
that the in-service sexual assault either aggravated a pre-
existing psychiatric disability or was the final act that 
caused her to develop a psychiatric disorder.

The record does not show any documented psychiatric treatment 
prior to entry into service.  A February 1979 emergency room 
record reflects that the veteran was assaulted by her husband 
and knocked unconscious.  There is no medical record showing 
complaints of a sexual assault by a fellow serviceman.

Service medical and personnel records do not reflect any 
actions taken or complaints made regarding a sexual assault.  
In March 1979, however, there is evidence showing a change in 
the veteran's behavior in that she was cited three times for 
being Absent Without Leave (AWOL).  The veteran was 
eventually given an honorable discharge and it was noted that 
she had an inability to meet acceptable standards of military 
conduct, including frequent failures to report for duty and 
for being AWOL.  

Upon VA examination in October 2003, it was noted that the 
veteran did not meet all criteria for a formal PTSD 
diagnosis.  The examiner determined that the veteran had a 
major depressive disorder, but did not indicate whether the 
disorder was related to service.  A July 2004 private 
psychiatric evaluation shows a diagnosis of bipolar disorder, 
mixed state.  The psychiatrist noted the veteran's reported 
history of abuse in service, but did not state whether her 
current psychiatric diagnosis was related to service.  VA 
medical records dated from 2002 to 2006 note diagnoses of 
PTSD related to military sexual trauma.  These diagnoses, 
however, were not given as a result of any psychiatric 
treatment; nor were they made by a mental health professional 
or even a physician. 

Upon review of the record as a whole in conjunction with the 
veteran's credible testimony, the Board finds that additional 
development is needed before a determination can be made.  
Specifically, a medical opinion is necessary pursuant to 
38 C.F.R. § 3.159(c)(4) to determine whether the veteran's 
current psychiatric diagnoses are related to any traumatic 
event in service.  

As this case involves a report of sexual assault in service, 
evidence from alternative sources can be used to support the 
claim, including military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  The 
veteran was notice of her rights and responsibilities under 
the Veterans Claims Assistance Act of 2000 (VCAA) in 
September 2002 and September 2003.  Given her change of 
address, 


however, it is not clear if she ever received the letters.  
The first letter was returned as undeliverable and the 
veteran testified before the Board that she was homeless 
during the time the second letter was sent.  Therefore, to 
ensure proper notice has been given and the veteran has had 
every opportunity to provide VA with useful information, the 
veteran should be provided with another VCAA letter at her 
current address of record.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that notice is provided to the 
veteran of her rights and responsibilities 
under the VCAA with respect to her claim 
of entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
major depressive disorder, and bipolar 
disorder.  The notice should include the 
alternative sources for corroborative 
evidence regarding the occurrence of a 
sexual assault in service, and should be 
sent to her most recent address of record, 
[redacted], [redacted], Colorado 
80524 and cc'd to Mr. John McCartney at 
the American Legion.  Perform all 
necessary development. 

2.  Obtain all current psychiatric 
treatment records and associate them with 
the claims folder.

3.  After the veteran has been given the 
opportunity to submit additional evidence 
concerning her reports of sexual assault 
in service, schedule the veteran for a 
psychiatric examination with a female 
psychiatrist to determine whether it is at 
least as likely as not that any current 
psychiatric disorder, to include PTSD, a 
major depressive disorder, or bipolar 
disorder, is a result of active service 
and/or any personal trauma in service.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner should be 
requested to comment on the veteran's 
history of abuse prior to service, her 
alleged in-service trauma, and the 
evidence of her behavior changes in March 
1979.  All appropriate diagnoses should be 
rendered and the examiner should state for 
each one whether it is at least as likely 
as not a result of events experienced 
during service.  If the examiner 
determines that a psychiatric disorder 
existed prior to service, she should state 
whether any events during service caused 
the disorder to increase in severity 
beyond the normal progression of the 
disorder.  All opinions must be supported 
by complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and the claim should be 
considered on the theory of aggravation of 
a pre-existing psychiatric disorder as 
well as on a direct basis.  If the benefit 
sought is not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required 
of the veteran until she is notified.







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



